Citation Nr: 0602280	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE


Entitlement to service connection for diabetes mellitus type 
II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant has active military service from April 1962 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
that denied service connection for diabetes mellitus type II 
as due to exposure to herbicides, and also denied service 
connection for congestive heart failure and coronary artery 
disease. 

In August 2003 the appellant filed a Notice of Disagreement 
(NOD) in regard to service connection for diabetes mellitus 
type II only.  The RO issued a Statement of the Case (SOC) in 
October 2003.  The appellant perfected his appeal by filing a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) in March 
2004.

The appellant testified during a hearing before the RO's 
Decision Review Officer in January 2004; a transcript of that 
hearing is of record.

In October 2004, the Board remanded the claim for the RO to 
schedule the appellant for a hearing before the Board.  In 
June 2005, the testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for diabetes 
mellitus type II, to include as due to Agent Orange exposure, 
has been accomplished.

2.  The appellant was awarded the Vietnam Service Medal for 
duties on the U.S.S. Bennington, an aircraft carrier, during 
the Vietnam War, but there is no objective evidence of the 
appellant's in-country service in, or visitation to, Vietnam.

3.  As the veteran did not serve in Vietnam, he is not 
entitled to a presumption of exposure to Agent Orange during 
such service, or to a presumption of service connection for 
diabetes mellitus, first diagnosed many years after service 
discharge.

4.  There is no competent evidence or opinion establishing 
that the veteran's diabetes mellitus is medically related to 
service, to include any alleged herbicide exposure therein.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
type II, to include as due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.313 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The rating decision of December 2002, the SOC of October 
2003, and the Supplemental SOC (SSOC) of March 2004 advised 
the appellant of the laws and regulations pertaining to the 
claim, including the VCAA, and also advised the appellant of 
the evidence that had been considered in the development and 
adjudication of the claim to date.  After each, the appellant 
was given the opportunity to respond.  Accordingly, the Board 
finds that appellant has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also notes that the RO's initial October 2002 
notice letter fulfilled the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO informed the appellant of the evidence 
required to substantiate claim a claim for service connection 
for diabetes as due to Agent Orange exposure.  The letter 
particularly asked the appellant to submit documentation 
verifying that he was in-country in Vietnam during the 
Vietnam era (emphasis in the original), advised him of what 
VA had done to help with his claim, and informed him of the 
responsibilities of VA and the claimant, respectively, in 
obtaining specific types of evidence.   

Pertinent to VA's notice requirements, the Board points out 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, these four content-of-notice requirements 
have been met in the instant appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant. 

As noted above, in the matters now before the Board, the 
documents meeting the VCAA's notice requirements were 
provided to the veteran before and after the December 2002 
rating action on appeal.  However, the Board finds that any 
lack of full, pre-adjudication notice in this appeal does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action, RO notice letter, and the SOC notified the 
veteran what was needed to substantiate his claim and also 
identified the evidence that had been considered with respect 
to his claim.  After the SOC, the veteran was afforded an 
opportunity to respond before the RO readjudicated the claim 
via the March 2004 SSOC.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the matters 
under consideration.  The RO obtained the appellant service 
medical and personnel records, his complete disability file 
from the Social Security Administration (SSA), and his 
medical treatment records from the VA Medical Centers (VAMC) 
in Decatur, Georgia.  The appellant was afforded a hearing 
before the RO's decision review officer and a hearing before 
the Board in which to personally present evidence and 
argument in support of his claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
pertinent to any of the claim on appeal that has not been 
obtained.  The Board is aware of no circumstances in this 
matter that would put VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to grant the requested benefit.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

 Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
diabetes mellitus type II, to include as due to herbicide 
exposure. 

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2005).  See also VAOPGCPREC 7-93 ("Service 
in Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  A showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.)

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

As indicated above, there is a presumption of herbicide 
exposure (to include Agent Orange), for all veterans who 
served in Vietnam during the Vietnam era.  The Board also 
notes that the appellant has been diagnosed with diabetes, 
one of the enumerated conditions for which presumptive 
service connection due to Agent Orange exposure is available.  
For purposes of application of the presumptions of service 
connection, and of Agent Orange exposure, however, the 
evidence simply does not reflect that the veteran served in 
the Republic of Vietnam as required by regulation.  

The appellant's service personnel record contains 
"Administrative Remarks" showing  that he commenced sea 
duty with Helicopter Anti-Submarine Squadron Eight 
(HELANTISUBRON Eight) in August 1964.  He was awarded the 
Vietnam Service Medal in June 1966 for service with 
HELANTISUBRON Eight aboard the U.S.S. Bennington, CVS-20, 
during the period 29 July to 18 August 1965.  His leave 
account shows that he took leave from HELANTISUBRON Eight for 
12 days in August 1964, 11 days in December 1964, 19 days in 
October 1965, 7 days in February 1966, and 5 days in March 
1966; the leave account does not state whether the appellant 
spent those leave periods within the borders of the Republic 
of Vietnam or elsewhere.  There is nothing in the service 
personnel record showing that the appellant performed 
detached duties off the U.S.S. Bennington while he was 
assigned to HELANTISUBRON Eight.  Also, there is nothing in 
the service medical record to indicate that the appellant 
performed duty in or otherwise visited the Republic of 
Vietnam while he was assigned to the U.S.S. Bennington.
 
The Board notes that in October 2002 the RO submitted a 
request to the National Personnel Records Center (NPRC) via 
the Personnel Information Exchange System (PIES) for the 
dates of the appellant's service in Vietnam.  PIES responded 
in December 2002 that an extensive and thorough search by the 
NPRC was unable to locate such records.  The NPRC concluded 
that such records either do not exist, that NPRC does not 
have them, or that further attempts by NPRC to locate them 
would be futile.

During his January 2004 DRO hearing, the appellant offered 
testimony about his Vietnam service.  He testified that he 
served as an airplane captain aboard the aircraft carrier 
U.S.S. Bennington off the coast of Vietnam, and that he 
occasionally acted as door gunner for flights into Vietnam 
for purposes of picking up supplies or conducting medical 
evacuation of wounded.  He stated that, on occasion, he would 
get out of the helicopter and assist wounded personnel to 
enter the helicopter, after which they would be flown to a 
field hospital or to a hospital ship.  The appellant 
indicated that, while on the ground, he occasionally walked 
through areas that were obviously defoliated by a fast-acting 
herbicide.  The appellant testified that he spent his entire 
Vietnam service in Helicopter Squadron Eight.  He reported 
that he has been unable to locate any veteran(s) who can 
corroborate his in-country experiences, and has no 
photographs or other documents that support his presence on 
the ground in Vietnam.

The appellant also testified about his Vietnam service during 
his June 2005 Board hearing.  He indicated that the U.S.S. 
Bennington was stationed in the Gulf of Tonkin, and that his 
squadron would periodically be called on to assist with 
medical evacuation of wounded soldiers.  He reported that his 
actual time on the ground on these occasions could vary from 
a couple of hours to a couple of days.  The appellant 
testified that he was also attached to a SEAL team for 
approximately eight months, during which he had more 
extensive time on the ground in Vietnam.  He indicated that, 
despite his diligent efforts, he has been unable to find any 
other veteran(s) who can corroborate his presence on the 
ground in Vietnam; he further noted that has been advised 
that SEAL missions were covert and that documentation of his 
participation will be especially difficult to procure.  

As indicated above, the objective evidence simply does not 
establish in-country Vietnam service, as alleged.  While the 
appellant has testified that he served on the ground in 
Vietnam during helicopter and SEAL operations, there is no 
objective evidence to corroborate any such service.  In the 
absence of evidence of actual duty or visitation in Vietnam, 
the veteran is not entitled to a presumption of Agent Orange 
exposure, and hence, no presumption of service connection 
based on such exposure.  

The Board also points out that the record otherwise presents 
no basis for a grant of service connection for the veteran's 
diabetes mellitus.  The veteran's service medical records are 
entirely unremarkable for evidence of diabetes mellitus.  A 
VA medical certificate dated August 1999 notes a diagnostic 
impression of diabetes mellitus type II.   A June 2000 VA 
clinical note states that the appellant reported he had been 
diabetic for "at least five years" (i.e., onset in 
approximately 1995).  As there is there is no evidence of 
onset of diabetes prior to the mid-1990s, thirty years after 
the appellant's discharge from service, the appellant is also 
not entitled to presumptive service connection for diabetes, 
as a chronic disease, based on the manifestation of diabetes, 
to a compensable degree, within the first post-service year.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 and 
3.309.

Significantly, moreover, none of the appellant's post-service 
treatment records contain any medical opinion relating his 
diabetes mellitus to his military service-to include any 
alleged exposure to Agent Orange therein-and neither the 
appellant nor his representative has alluded to the existence 
of any such opinion.  The appellant testified that a couple 
of doctors have told the appellant that his diabetes might be 
related to his military service, but those doctors did not 
provide an opinion in to that effect in writing.  The Board 
points out that the appellant's assertions as to what doctors 
told him does not constitute competent medical evidence of 
the required nexus.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

In addition to the medical evidence, the Board has considered 
the assertions of the appellant that his diabetes is due to 
exposure to herbicides.  However, the etiology of a 
disability is within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As the 
appellant is not shown to be other than a layperson without 
the appropriate medical training and expertise, he is not 
competent to provide a probative (persuasive) opinion on the 
medical matter on which this case turns.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge")

For all the foregoing reasons, the Board concludes that the 
claim for service connection for diabetes mellitus type II 
must be denied.  In arriving at this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


